Exhibit 10.4
 
COLLATERAL AGENT AGREEMENT


COLLATERAL AGENT AGREEMENT (this "Agreement") dated as of March 8, 2010 among
[Placement Agent] (the "Collateral Agent"), and the parties identified on
Schedule A hereto (each, individually, a "Lender" and collectively, the
"Lenders"), who hold or will acquire convertible promissory notes issued or to
be issued by AeroGrow International, Inc., a Nevada corporation (“AeroGrow”) at
or about the date of this Agreement as described in the Security Agreement
referred to in Section 1(a) below (collectively herein the “Notes").


WHEREAS, the Lenders have made, are making and will be making loans to AeroGrow
to be secured by certain collateral; and


                WHEREAS, it is desirable to provide for the orderly
administration of such collateral by requiring each Lender to appoint the
Collateral Agent, and the Collateral Agent has agreed to accept such appointment
and to receive, hold and deliver such collateral, all upon the terms and subject
to the conditions hereinafter set forth; and


WHEREAS, it is desirable to allocate the enforcement of certain rights of the
Lenders under the Notes for the orderly administration thereof.


NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the parties hereto agree as follows:


1.           Collateral.


(a)           Contemporaneously with the execution and delivery of this
Agreement by the Collateral Agent and the Lenders, (i) the Collateral Agent has
or will have entered into a Security Agreement among the Collateral Agent and
AeroGrow, as Debtor ("Security Agreement"), regarding the grant of a security
interest in assets owned by Debtors (such assets are referred to herein and in
the Security Agreement as the "Collateral") to the Collateral Agent, for the
benefit of the Lenders, (ii) AeroGrow is issuing the Notes to the Lenders
pursuant to a “Subscription Agreement” dated at or about the date of this
Agreement.   Collectively, the Security Agreement, the Notes and Subscription
Agreement and other agreements referred to therein are referred to herein as
"Borrower Documents".


(b)           The Collateral Agent hereby acknowledges that any Collateral held
by the Collateral Agent is held for the benefit of the Lenders in accordance
with this Agreement and the Borrower Documents.  No reference to the Borrower
Documents or any other instrument or document shall be deemed to incorporate any
term or provision thereof into this Agreement unless expressly so provided.


                                (c)           The Collateral Agent is to
distribute in accordance with the Borrower Documents any proceeds received from
the Collateral which are distributable to the Lenders in proportion to their
respective interests in the Obligations as defined in the Security Agreement.


 
 

--------------------------------------------------------------------------------

 
 
2.           Appointment of the Collateral Agent.


The Lenders hereby appoint the Collateral Agent (and the Collateral Agent hereby
accepts such appointment) to take any action including, without limitation, the
registration of any Collateral in the name of the Collateral Agent or its
nominees prior to or during the continuance of an Event of Default (as defined
in the Borrower Documents), the exercise of voting rights upon the occurrence
and during the continuance of an Event of Default, the application of any cash
collateral received by the Collateral Agent to the payment of the Obligations,
the making of any demand under the Borrower Documents, the exercise of any
remedies given to the Collateral Agent pursuant to the Borrower Documents and
the exercise of any authority pursuant to the appointment of the Collateral
Agent as an attorney-in-fact pursuant to the Security Agreement that the
Collateral Agent deems necessary or proper for the administration of the
Collateral pursuant to the Security Agreements.  Upon disposition of the
Collateral in accordance with the Borrower Documents, the Collateral Agent shall
promptly distribute any cash or Collateral in accordance with Section 5 of the
Security Agreement.  Lenders must notify Collateral Agent in writing of the
issuance of Notes to Lenders by Debtor.  The Collateral Agent will not be
required to act hereunder in connection with Notes the issuance of which was not
disclosed in writing to the Collateral Agent nor will the Collateral Agent be
required to act on behalf of any assignee of Notes without the written consent
of Collateral Agent.


3.           Action by the Majority in Interest.


(a)           Certain Actions.  Each of the Lenders covenants and agrees that
only a Majority in Interest shall have the right, but not the obligation, to
undertake the following actions (it being expressly understood that less than a
Majority in Interest hereby expressly waive the following rights that they may
otherwise have under the Borrower Documents):


(i)           Acceleration.  If an Event of Default occurs, after the applicable
cure period, if any, a Majority in Interest may, on behalf of all the Lenders,
instruct the Collateral Agent to provide to Debtors notice to cure such default
and/or declare the unpaid principal amount of the Notes to be due and payable,
together with any and all accrued interest thereon and all costs payable
pursuant to such Notes;


(ii)           Enforcement.  Upon the occurrence of any Event of Default after
the applicable cure period, if any, a Majority in Interest may instruct the
Collateral Agent to proceed to protect, exercise and enforce, on behalf of all
the Lenders, their rights and remedies under the Borrower Documents against
Debtors, and such other rights and remedies as are provided by law or equity;


(iii)           Waiver of Past Defaults.  A Majority in Interest may instruct
the Collateral Agent to waive any Event of Default by written notice to Debtors,
and the other Lenders; and


(iv)           Amendment.  A Majority in Interest may instruct the Collateral
Agent to waive, amend, supplement or modify any term, condition or other
provision in the Notes or Borrower Documents in accordance with the terms of the
Notes or Borrower Documents so long as such waiver, amendment, supplement or
modification is made with respect to all of the Notes and with the same force
and effect with respect to each of the Lenders.


(b)           Permitted Subordination.  A Majority in Interest may instruct the
Collateral Agent to agree to subordinate any lien, security interest or other
rights with respect to the Collateral, Borrower and the Notes to any claim, debt
or obligation of Debtor to any third party and may enter into any agreement with
Debtors and such third parties to evidence such subordination; provided,
however, that subsequent to any such subordination, each Note shall remain pari
passu with the other Notes held by the Lenders.  Without limiting the generality
of the foregoing, the Collateral Agent is hereby authorized to subordinate the
security interests of the Lenders in the Collateral and the rights of Lenders to
receive payment under the Notes to the rights of FCC, LLC, d/b/a First Capital
(and any replacement working capital lender of Borrower), and to execute,
deliver and perform such subordination and intercreditor agreements as
Collateral Agent may deem appropriate, and to amend, restate or otherwise modify
such subordination and intercreditor agreements as Collateral Agent may deem
appropriate from time to time.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Further Actions.  A Majority in Interest may instruct the
Collateral Agent to take any action that it may take under this Agreement by
instructing the Collateral Agent in writing to take such action on behalf of all
the Lenders.


(d)           Majority in Interest.  For so long as any obligations remain
outstanding on the Notes, Majority in Interest for the purposes of this
Agreement and the Security Agreement shall mean Lenders who hold more than fifty
percent (50%) of the outstanding principal amount of the Notes.


4.           Pari Passu Status in Notes and Collateral.


a.           Each of the Lenders hereby acknowledges and agrees that none of the
Lenders, individually or collectively, shall have priority with respect to any
payments of principal or interest in respect of the Lenders’ Notes  or with
respect to the Collateral securing the same, where applicable. Rather, each of
the Lenders hereby acknowledges and agrees that its and their respective rights
and priority are pari passu with the rights and priority of each and all of the
Lenders. In addition, and without limitation of the generality of the foregoing,
each Lender hereby confirms, agrees and stipulates that regardless of the
relative times at which indebtedness of the Company was incurred to the holders
of Lenders’ Notes, and irrespective of the dates of attachment or perfection
thereof or the order of filing of any financing statements or other documents
evidencing a Collateral interest, and regardless of anything to the contrary
contained in any documents executed in connection with the Lenders’ Notes, any
and all security interests or liens granted by the Company to the Lenders, shall
in all respects be held by them on a pari passu basis.


b.           In the event of (i) an Event of Default, (ii) any insolvency,
bankruptcy, receivership, liquidation, reorganization, assignment for the
benefit of creditors or other similar proceeding relating to the Company,
whether voluntary or involuntary, (iii) any proceeding for the voluntary
liquidation, dissolution or other winding-up of the Company, whether involving
insolvency or bankruptcy proceedings or not, or (iv) any attachment of,
foreclosure on, or other judicial action with respect to all or any portion of
the Collateral, or any transfer of such Collateral in  lieu of any such judicial
action, then, and in any such event, any payment or other distribution of any
character, whether in cash, securities or other property out of or in respect of
the assets of the Company or any proceeds thereof constituting Collateral
hereunder, shall be shared by the Lenders on a pari passu basis with the amount
thereto to which Lenders are entitled to be determined based on the proportion
which the then outstanding Lenders’ Indebtedness bears to the Aggregate
Indebtedness; provided, however, that the Lenders, individually or collectively,
shall not take any action without prior written notice having been furnished to
all Lenders.
 
 
 

--------------------------------------------------------------------------------

 
 
c.           If the Lenders, individually or collectively, shall at any time
have received any payment, distribution or additional security from any of the
assets of the Company constituting Collateral hereunder, whether arising out of
or as a result of any event described in Section 13(b) above or otherwise, the
receiving party thereof shall promptly provide the Company or any
court-appointed trustee or agent with respect to the Collateral with a detailed
accounting thereof, and shall promptly take all action necessary to implement
the pro-rata sharing contemplated by Section 13(b) above.  Any such payment,
distribution or security so received shall be deemed to be held in trust by the
receiving party thereof for the benefit of all the Lenders.
 
d.           Each of the Lenders agree to use reasonable efforts to cooperate
with one another in the realization upon and/or liquidation of the assets of
Company constituting Collateral following an Event of Default, and to promptly
advise the Collateral  Agent with respect to the Collateral and all other
Lenders of any actions taken with respect thereto, provided, however, that no
Lender shall, enter into any modification or amendment of any agreements that
would (i) extend the term of the Lenders’ Indebtedness, (ii) increase the
applicable rate of interest payable by the Company thereunder, or (iii) increase
the amount of the Company's indebtedness thereunder, without the prior written
approval of a Majority in Interest of all of the Lenders.
 
5.           Power of Attorney.


(a)           To effectuate the terms and provisions hereof, the Lenders hereby
appoint the Collateral Agent as their attorney-in-fact (and the Collateral Agent
hereby accepts such appointment) for the purpose of carrying out the provisions
of this Agreement including, without limitation, taking any action on behalf of,
or at the instruction of, the Majority in Interest at the written direction of
the Majority in Interest and executing any consent authorized pursuant to this
Agreement and taking any action and executing any instrument that the Collateral
Agent may deem necessary or advisable (and lawful) to accomplish the purposes
hereof.


(b)           All acts done under the foregoing authorization are hereby
ratified and approved and neither the Collateral Agent nor any designee nor
agent thereof shall be liable for any acts of commission or omission, for any
error of judgment, for any mistake of fact or law except for acts of gross
negligence or willful misconduct.


(c)           This power of attorney, being coupled with an interest, is
irrevocable while this Agreement remains in effect.


6.           Expenses of the Collateral Agent.  The Lenders shall pay any and
all reasonable costs and expenses incurred by the Collateral Agent, including,
without limitation, reasonable costs and expenses relating to all waivers,
releases, discharges, satisfactions, modifications and amendments of this
Agreement, the administration and holding of the Collateral, insurance expenses,
and the enforcement, protection and adjudication of the parties' rights
hereunder by the Collateral Agent, including, without limitation, the reasonable
disbursements, expenses and fees of the attorneys the Collateral Agent may
retain, if any, each of the foregoing in proportion to their holdings of the
Notes.


7.           Reliance on Documents and Experts.  The Collateral Agent shall be
entitled to rely upon any notice, consent, certificate, affidavit, statement,
paper, document, writing or communication (which may be by telegram, cable,
telex, telecopier, or telephone) reasonably believed by it to be genuine and to
have been signed, sent or made by the proper person or persons, and upon
opinions and advice of its own legal counsel, independent public accountants and
other experts selected by the Collateral Agent.


8.           Duties of the Collateral Agent; Standard of Care.


(a)           The Collateral Agent's only duties are those expressly set forth
in this Agreement, and the Collateral Agent hereby is authorized to perform
those duties in accordance with commercially reasonable practices.  The
Collateral Agent may exercise or otherwise enforce any of its rights, powers,
privileges, remedies and interests under this Agreement and applicable law or
perform any of its duties under this Agreement by or through its officers,
employees, attorneys, or agents.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           The Collateral Agent shall act in good faith and with that degree
of care that an ordinarily prudent person in a like position would use under
similar circumstances.


(c)           Any funds held by the Collateral Agent hereunder need not be
segregated from other funds except to the extent required by law.  The
Collateral Agent shall be under no liability for interest on any funds received
by it hereunder.


9.           Resignation.  The Collateral Agent may resign and be discharged of
its duties hereunder at any time by giving written notice of such resignation to
the other parties hereto, stating the date such resignation is to take
effect.  Within five (5) days of the giving of such notice, a successor
collateral agent shall be appointed by the Majority in Interest; provided,
however, that if the Lenders are unable so to agree upon a successor within such
time period, and notify the Collateral Agent during such period of the identity
of the successor collateral agent, the successor collateral agent may be a
person designated by the Collateral Agent, and any and all fees of such
successor collateral agent shall be the joint and several obligation of the
Lenders.  The Collateral Agent shall continue to serve until the effective date
of the resignation or until its successor accepts the appointment and receives
the Collateral held by the Collateral Agent but shall not be obligated to take
any action hereunder.  The Collateral Agent may deposit any Collateral with the
District Court of the State of Colorado for the County of Arapahoe or any such
other court in Colorado State that accepts such Collateral.


10.           Exculpation.  The Collateral Agent and its officers, employees,
attorneys and agents, shall not incur any liability whatsoever for the holding
or delivery of documents or the taking of any other action in accordance with
the terms and provisions of this Agreement, for any mistake or error in
judgment, for compliance with any applicable law or any attachment, order or
other directive of any court or other authority (irrespective of any conflicting
term or provision of this Agreement), or for any act or omission of any other
person engaged by the Collateral Agent in connection with this Agreement, unless
occasioned by the exculpated person's own gross negligence or willful
misconduct; and each party hereto hereby waives any and all claims and actions
whatsoever against the Collateral Agent and its officers, employees, attorneys
and agents, arising out of or related directly or indirectly to any or all of
the foregoing acts, omissions and circumstances.


11.           Indemnification.  The Lenders hereby agree to indemnify, reimburse
and hold harmless the Collateral Agent and its directors, officers, employees,
attorneys and agents, jointly and severally, from and against any and all
claims, liabilities, losses and expenses that may be imposed upon, incurred by,
or asserted against any of them, arising out of or related directly or
indirectly to this Agreement or the Collateral, except such as are occasioned by
the indemnified person's own gross negligence or willful misconduct.


12.           Miscellaneous.


(a)           Rights and Remedies Not Waived.  No act, omission or delay by the
Collateral Agent shall constitute a waiver of the Collateral Agent's rights and
remedies hereunder or otherwise.  No single or partial waiver by the Collateral
Agent of any default hereunder or right or remedy that it may have shall operate
as a waiver of any other default, right or remedy or of the same default, right
or remedy on a future occasion.


(b)           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Colorado without regard to
conflicts of laws that would result in the application of the substantive laws
of another jurisdiction.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Waiver of Jury Trial and Setoff; Consent to Jurisdiction; Etc.


(i)           In any litigation in any court with respect to, in connection
with, or arising out of this Agreement or any instrument or document delivered
pursuant to this Agreement, or the validity, protection, interpretation,
collection or enforcement hereof or thereof, or any other claim or dispute
howsoever arising, between the Collateral Agent and the Lenders or any Lender,
then each Lender, to the fullest extent it may legally do so, (A) waives the
right to interpose any setoff, recoupment, counterclaim or cross-claim in
connection with any such litigation, irrespective of the nature of such setoff,
recoupment, counterclaim or cross-claim, unless such setoff, recoupment,
counterclaim or cross-claim could not, by reason of any applicable federal or
state procedural laws, be interposed, pleaded or alleged in any other action;
and (B) WAIVES TRIAL BY JURY IN CONNECTION WITH ANY SUCH LITIGATION AND ANY
RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES.  EACH LENDER AGREES THAT THIS SECTION 11(c) IS A
SPECIFIC AND MATERIAL ASPECT OF THIS AGREEMENT AND ACKNOWLEDGE THAT THE
COLLATERAL AGENT WOULD NOT ENTER THIS AGREEMENT IF THIS SECTION 11(c) WERE NOT
PART OF THIS AGREEMENT.


(ii)           Each Lender irrevocably consents to the exclusive jurisdiction of
any State or Federal Court located within the County of  Arapahoe, State
of  Colorado, in connection with any action or proceeding arising out of or
relating to this Agreement or any document or instrument delivered pursuant to
this Agreement or otherwise.  In any such litigation, each Lender waives, to the
fullest extent it may effectively do so, personal service of any summons,
complaint or other process and agree that the service thereof may be made by
certified or registered mail directed to such Lender at its address for notice
determined in accordance with Section 12(e) hereof.  Each Lender hereby waives,
to the fullest extent it may effectively do so, the defenses of forum non
conveniens and improper venue.


(d)           Admissibility of this Agreement.  Each of the Lenders agrees that
any copy of this Agreement signed by it and transmitted by telecopier for
delivery to the Collateral Agent shall be admissible in evidence as the original
itself in any judicial or administrative proceeding, whether or not the original
is in existence.


(e)           Address for Notices. Any notice or other communication under the
provisions of this Agreement shall be given in writing and delivered in person,
by reputable overnight courier or delivery service, by facsimile machine
(receipt confirmed) with a copy sent by first class mail on the date of
transmissions, or by registered or certified mail, return receipt requested,
directed to such party’s addresses set forth below (or to any new address of
which any party hereto shall have informed the others by the giving of notice in
the manner provided herein):


In the case of the Collateral Agent, to:


[Collateral Agent Name and Address]


With a copy by telecopier only to:


David H. Drennen, Esq.
PO Box 1263
Shepherdstown, WV 25443
Fax:  (815) 377-3592
 
 
 

--------------------------------------------------------------------------------

 
 
In the case of the Lenders, to:


To the address and telecopier number set forth on
Schedule A hereto.


In the case of Debtors, to:


AeroGrow International, Inc.
6075 Longbow Drive # 200
Boulder, CO  80301


With a copy by telecopier only to:


Clifford L. Neuman, Esq.
Clifford L. Neuman, P.C.
Temple-Bowron House
1507 Pine Street
Boulder, CO 80302
Fax: (303) 449-1045


(f)           Amendments and Modification; Additional Lender.  No provision
hereof shall be modified, altered, waived or limited except by written
instrument expressly referring to this Agreement and to such provision, and
executed by the parties hereto.  Any transferee of a Note who acquires a Note
after the date hereof will become a party hereto by signing the signature page
and sending an executed copy of this Agreement to the Collateral Agent and
receiving a signed acknowledgement from the Collateral Agent.


(g)           Fee.  Upon the occurrence of an Event of Default, the Lenders
collectively shall pay the Collateral Agent all fees to be paid to the
Collateral Agent by the Lenders for services rendered pursuant to this
Agreement.  All payments due to the Collateral Agent under this Agreement
including reimbursements must be paid when billed.  The Collateral Agent may
refuse to act on behalf of or make a distribution to any Lender who is not
current in payments to the Collateral Agent.  Payments required pursuant to this
Agreement shall be pari passu to the Lenders' interests in the Notes.  The
Collateral Agent is hereby authorized to deduct any sums due the Collateral
Agent from Collateral in the Collateral Agent's possession.


(h)            Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile signature and delivered by facsimile
transmission.


(i)           Successors and Assigns.  Whenever in this Agreement reference is
made to any party, such reference shall be deemed to include the successors,
assigns, heirs and legal representatives of such party.  No party hereto may
transfer any rights under this Agreement, unless the transferee agrees to be
bound by, and comply with all of the terms and provisions of this Agreement, as
if an original signatory hereto on the date hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
(j)           Captions: Certain Definitions.  The captions of the various
sections and paragraphs of this Agreement have been inserted only for the
purposes of convenience; such captions are not a part of this Agreement and
shall not be deemed in any manner to modify, explain, enlarge or restrict any of
the provisions of this Agreement.  As used in this Agreement the term "person"
shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof.


(k)           Severability.  In the event that any term or provision of this
Agreement shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by an authority having
jurisdiction and venue, that determination shall not impair or otherwise affect
the validity, legality or enforceability (i) by or before that authority of the
remaining terms and provisions of this Agreement, which shall be enforced as if
the unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.


(l)           Entire Agreement.  This Agreement contains the entire agreement of
the parties and supersedes all other agreements and understandings, oral or
written, with respect to the matters contained herein.


(m)           Schedules.  The Collateral Agent is authorized to annex hereto any
schedules referred to herein.






[THIS SPACE INTENTIONALLY LEFT BLANK]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Collateral Agent
Agreement to be signed, by their respective duly authorized officers or
directly, as of the date first written above.


“LENDERS”








______________________________________                                                                                                _______________________________________








_______________________________________                                                                                                _______________________________________






“COLLATERAL AGENT”


_____________________________________








Acknowledged:


AEROGROW INTERNATIONAL, INC.






By:__________________________________










This Collateral Agent Agreement may be signed by facsimile signature and
delivered by confirmed facsimile transmission.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A TO COLLATERAL AGENT AGREEMENT




LENDER
PURCHASE PRICE
           
TOTAL
$




